DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-20 are pending.  Claims 1 and 17 are independent. Claim 2 is cancelled.
Response to Amendment
The rejection of claims 1, 3-20 under 35 U.S.C. 103 as obvious over Rigobert et al. (WO2016/020680A1) is maintained.
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. Applicant’s urge that the prior art made of record do not teach an automatic laundry machine nor the claims as amended wherein the temperature of the contents in the wash tank of the automatic laundry machine is subsequently reduced before the third step by adding water to the wash tank that has at a temperature lower than that of the water in the wash tank of the automatic laundry machine.  Contrary to Applicant’s remarks, the title of Rigobert et al. (WO2016/020680A1) is AUTOMATIC WASHING MACHINE and page 1,lines 16-17 guide one of ordinary skill to envisage the claimed laundry machine by the art explaining automatic cleaning machines come in many forms, including laundry cleaning machines and automatic dishwashing machines.  	Furthermore, Rigobert et al. (WO2016/020680A1) is found pertinent to the claims as amended because Fig 2 explicitly teaching that the temperature of the water before the enzyme treatment is 50 and it is gradually lowered to 40 at the time of dosing the enzyme treatment.  See also page 12, 5-10 where the Rigobert guide one of ordinary skill to the claimed language of adding water with the enzyme teaching the enzyme cycle (from Fig 2) may be carried out in softened or deionized water.  
Accordingly the rejection is maintained and the claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 has grammar inconsistencies with …”has at a”… Claim 15 is a product claim dependent on a method?  Claim 16 recites method steps that can be before, during or after each of the method steps?  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as obvious over Rigobert et al. (WO2016/020680A1).
	Rigobert et al. (WO2016/020680A1) a method of washing in an automatic laundry machine (see title) having a wash tank (see page 1, ln.25). 
	Rigobert et al. teach a method having a first step of delivering a first composition comprising an oxygen, halogen or any other type of bleach composition to the wash tank of the automatic laundry machine (see figure 2 and page 5,ln.23-25).  This also encompasses claim 7 bleaches.  Regarding claims 8 and 19, limitation to the bleach activator, catalyst, builder and alkalizer can be found on page 10,ln. 15 teaching the bleach composition may further comprise a builder, co-builder, a source of alkalinity and a wetting agent or surfactant.  Rigobert et al. teach the instant claim 18 embodiment wherein the oxygen bleach is an inorganic perhydrate, preferably a percarbonate on page 29, claim 10.
	Rigobert et al. teach a method having a second step of delivering a second composition comprising at least one surfactant composition to the wash tank of the automatic laundry machine.  See page 11,ln.6.
	Rigobert et al. teach a method having a third step of delivering a third composition comprising at least one enzyme to the wash tank of the automatic laundry machine. See figure 2 in the abstract and page 5,ln.33 and page 11,ln.6 also encompassing the limitation to wherein the first, second and third steps are sequential.  
	Rigobert et al. Fig 2 explicitly teaching that the temperature of the water before the enzyme treatment is 50 and it is gradually lowered to 40 at the time of dosing the enzyme treatment.  See also page 12, 5-10 where the Rigobert guide one of ordinary skill to the claimed language of adding water with the enzyme teaching the enzyme cycle (from Fig 2) may be carried out in softened or deionized water.  
	Limitation to wherein water is added to the wash tank of the automatic laundry machine prior to the third step is taught on page 6,ln.5, describing that adding fresh water or recycling water as deemed necessary. See page 6, 1st paragraph.
	Limitation to wherein the temperature of the water in the wash tank of the automatic laundry machine is elevated at one or more of before, during or after the first step and before, during or after second step is depicted in the graph in figure 2 where the temperature goes above 50OC during the rinse cycle which is after both the bleach and surfactant/enzyme treatments.  
	Limitation to wherein the temperature of the water in the wash tank of the automatic laundry machine is subsequently reduced before the third step is again depicted in the graph in figure 2 where the temperature is below 40OC before the rinse.  
	Esterquats encompassing the claim 10 and be found on the pages 18-19. 
	Limitation of the maximum temperatures of claim 11-12 and 20, can be found page 28-29 claims 6-7 of the prior art reference.    
	Regarding claim 13, length of time between the method steps is can be found in claims 8-9 on page 29 of Rigobert et al.
	The claim 14, volume of wash water is met by the Rigobert et al. page 29 claim 12 teaching wherein the volume of wash water in either of the steps is no more than 3 liter encompassing the BRI of no more than 20 L as claimed.
	Claim 16 limitation to the surfactant in the second composition is met by the art teaching on page 11,ln.5-10, that a surfactant-containing composition may also be released into the wash liquor during step B. See page 11,ln.5-10.  Claim 16 limitation to water being added at the same time or after the first step is taught on page 5,ln.5 teaching the main wash cycle is where to add the main detergent chemistry.  Claim 16, wherein limitation to the elevation of temperature again is taught in the figure 2 of the abstract.
	Rigobert et al. (WO2016/020680A1) do not exemplify the claimed step of adding the surfactant in the tank as a second step after the bleach and before the enzyme as is required by claims 1 and 17.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed step of adding the surfactant in the tank as a second step after the bleach and before the enzyme as is required by claims 1 and 17 because Rigobert et al. guide one of ordinary skill on page 11, 6-7 to release a surfactant-containing composition into the wash liquor along with their enzyme  step B.  One of ordinary skill is guided to modify Rigobert et al. because such a modification of the method steps is specifically contemplated by the reference as an option. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761